346 F.2d 156
Anthony J. CELEBREZZE, Secretary of Health, Education andWelfare, Appellant,v.Ruth R. WALTER and John B. Walter, Appellees.
No. 21897.
United States Court of Appeals Fifth Circuit.
June 8, 1965.

Robert V. Zener, Atty., Dept. of Justice, Washington, D.C., William O. Murray, Jr., Asst. U.S. Atty., San Antonio, Tex., Alan S. Rosenthal, Atty., Dept. of Justice, Washington, D.C., John W. Douglas, Asst. Atty. Gen., Ernest Morgan, U.S. Atty., for appellant.
Guy Bonham, San Antonio, Tex., for appellees.
Before BROWN and GEWIN, Circuit Judges, and KILKENNY,1 District judge.
PER CURIAM.


1
This is an appeal from the district court's decision granting the appellee disability benefits as provided for in 205(g) of the Social Security Act, 42 U.S.C.A. 405(g).  The court set aside the Secretary's finding that appellee was not disabled within the meaning of 42 U.S.C.A. 416(i) and 423(c)(2) on the ground that it was not supported by substantial evidence and concluded that there was substantial evidence in the record of a medically determinable impairment which rendered her unable to engage in substantial gainful activity.  We agree.


2
There was ample positive proof of disability in the testimony of appellee's personal physician, Dr. Allin, that she was suffering from a severe case of angina pectoris which was precipitated by mild physical exertion.  This testimony was bolstered by the uncontradicted statements of laymen that appellee was experiencing pain and shortness of breath.  On the other hand, the reports of the physicians on which the Secretary relied were of a purely negative nature and their findings were inconclusive.  These doctors did not dispute the correctness of Dr. Allin's diagnosis, but merely stated that their limited examination of appellee did not reveal the existence of a disabling condition.  In these circumstances, we cannot say the Secretary's conclusions were supported by substantial evidence.


3
The judgment is affirmed.



1
 Of the District of Oregon, sitting by designation